Citation Nr: 1646224	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  05-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of right toe injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. C.B.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for residuals of a right toe injury and a noncompensable rating was assigned from June 4, 2008.  In January 2015, the Veteran testified at a Board hearing before the undersigned in Washington, D.C.

In January 2016, the Board granted entitlement to a 10 percent rating for right second toe disability.  The Veteran appealed the Board's January 2016 decision as to the issue of a higher rating for right second toe disability to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a September 2016 Order, vacated the Board's January 2016 decision with regard to the issue of a rating in excess of 10 percent for right second toe disability (the 10 percent rating grant by the Board was undisturbed) and remanded the matter to the Board.

In the January 2016 decision, the Board remanded service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, chondromalacia of the knees, and entitlement to an initial compensable rating for bilateral hearing loss.  In addition, in a separate January 2016 decision, the Board remanded the issues of higher ratings for postoperative right plantar fasciitis with heel spurs and postoperative left plantar fasciitis with heel spurs.  These matters are still under development at the RO and have not been recertified to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In the Board's January 2016 decision, it was noted that the RO initially assigned a noncompensable rating under Diagnostic Code 5284.  Under Diagnostic Code 5284, for other foot injuries, a 10 percent rating applies where the injury is moderate, a 20 percent rating applies where it is moderately severe, a 30 percent rating applies where it is severe, and a 40 percent rating applies where there is actual loss of use of the foot.  Alternatively, Diagnostic Code 5172 provides that amputation of the second toe with no metatarsal involvement is rated as 0 percent disability.  Amputation of the second toe with removal of the metatarsal head is 20 percent disabling.  38 C.F.R. § 4.71a. 

The Board observed that a private physician had indicated that the Veteran had near fusion of the right distal interphalangeal (DIP) and proximal interphalangeal (PIP) joints of the second toe as well as pain in that toe.  On physical examination on an April 2009 VA examination, pain was also shown on manipulation of the right second toe.  The same private physician in January 2015 noted that the Veteran's right second toe was fused at the DIP joint and the toe was wide, about 2 times the size of the neighboring toe.  Also, the toenail was painfully deformed.  

Based on the evidence of record, the Board found that a 10 percent rating was warranted based on the limitation/lack of motion/ pain of the right second toe per 38 C.F.R. § 4.59.  The Board did not, however, find that the Veteran had the equivalent of amputation of that toe with removal of the metatarsal head such that a higher 20 percent rating was warranted under either Diagnostic Code 5172 or 5284.  

However, the JMR indicated that there was inadequate consideration as to Diagnostic Code 5284.  The JMR stated that the Board must furnish a statement of reasons or bases that directly addresses whether the Veteran's symptoms best approximate an increased schedular disability rating under Diagnostic Code 5284, rather than a 10 percent disability evaluation under Diagnostic Code 5172.  The Board notes that unlisted conditions are to be rated under a diagnostic code applicable to a closely related disease or injury, including those with analogous symptomatology, with conjectural analogies to be avoided.  See 38 C.F.R. § 4.20.  The Veteran's right second toe disability is the result of an injury.  There is no diagnostic code specific to the toe injury.

In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination.  The examiner should address the totality of the right second toe injury residuals and provide an opinion as to whether the overall level of disability is the equivalent of amputation of the second toe with removal of the metatarsal head; or if the overall level of disability is moderate, moderately severe, severe, of if it results in actual loss of use of the foot.  

It has been asserted that the Veteran is also entitled to an extraschedular rating under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) with particular attention to the combined effect of all of the Veteran's service-connected feet disabilities including the second right toe injury residuals.  The Veteran and his representative argue that the collective impact of his plantar fasciitis, heel spurs, and right toe disability make it especially difficult for him to stand and walk, and allegedly, caused him to lose a total of ninety days of work in the past year.  

The Veteran is in sum service-connected for the following disabilities with these current ratings: bilateral plantar fasciitis with heels spurs, rated as 50 percent disabling; right ankle sprain with degenerative joint disease, rated as 20 percent disabling; chronic left ankle sprain, rated as 20 percent disabling; painful scar of the right foot, rated as 10 percent disabling; painful scar of the left foot, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; the right toe injury, rated as 10 percent disabling; noncompensable hearing loss; noncompensable left elbow strain; noncompensable degenerative joint disease of the cervical spine; noncompensable hypertension; noncompensable gastritis; noncompensable residuals of a vasectomy; and radiculopathy of the right shoulder.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a Veteran's service-connected disabilities is for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In this case, as noted in the introductory portion of this decision, several other issues are currently being addressed at the RO.  As such, those issues must be resolved prior to a determination of whether an extraschedular rating is warranted under Johnson.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right second toe disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.  

The examiner should specifically address the totality of the right second toe injury residuals and provide an opinion as to whether the overall level of disability is the equivalent of amputation of the second toe with removal of the metatarsal head; or if the overall level of disability is moderate, moderately severe, severe, of if it results in actual loss of use of the foot.

2.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities, particularly his multiple feet disabilities including his right second toe, on his disability picture and whether it renders the schedular evaluations inadequate. 

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

